DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are s rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-21  of U.S. Patent No. 10,643101.  The conflicting claims are not identical because  patent claim 1 requires the additional elements of “computing, by the processor, feature vectors of scaled images of the image frame; determining, by the processor, 
•        Claims 1 of application '077 and claim 1 of patent '101  recite common subject matter;
•        Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
•        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,9-10,13,and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2012/0269384) in view of Torii et al (US 2013/0259307)
As to claim 1, Jones et al teaches  method comprising: 
receiving, by a processor, an image frame ( The depth image of a scene 105 can be acquired by a depth sensor 110; paragraph [0024]);
 computing, by the processor, feature vectors of scaled images of the image frame (The depth image 116 can be part of a time sequence of the depth images 116, e.g. a depth video, paragraph [0025]); 

the detection window is determined 150, paragraph [0040)); classifying by the processor (classifying s45; figure 5) the feature vectors to determine detection windows to produce first clusters (paragraph [0040] and figure 3C); paragraph[0043]). While Jones meets a number of the limitations of the claimed invention, as pointed out more fully above, Jones fails to specifically teach “ performing, by the processor, mean shift clustering process on the first clusters, to produce second clusters; and performing, by the processor, non-maxima suppression grouping processing on the second clusters, to produce third clusters.” Specifically, Torii et al. teaches an object detection apparatus includes a first detection unit configured to detect a first portion of an object from an input image, a second detection unit configured to detect a second portion different from the first portion of the object from the input image, a first estimation unit configured to estimate a third portion of the object based on the first portion when the first detection unit detects the first portion, a second estimation unit configured to estimate a third portion of the object based on the second portion when the second detection unit detects the second portion, a determination unit configured to determine whether the third portions, which have been respectively estimated by the first and second estimation units, match each other, and an output unit configured to output, if the determination unit determines that the third portions match each other, a detection result of the object based on at least one of a detection result of the first or second detection unit and an estimation result of the first or second estimation unit ( paragraph [0009]).Tori et al clearly teaches a face position is estimated from a detection result of the upper body detector, and is combined with a detection result position of the face detector, to find a cluster center of the detection result by "mean shift" ( see paragraph [0007] ) using a rectangular frame (i.e. window) enclosing the detection target (see figure 4). Tori teaches to collect the detection results output in an 
As to claim 9, Torii teaches the  method of claim 1, further comprising computing a plurality of scaled images according to the image frame (paragraph [0050-0051 and figure 6A-6D)..
As to claim 10, Torii teaches the  method of claim 9, further comprising storing the plurality of scaled images in memory (paragraph [0050-0051 and figure 6A-6D)..
The limitation of claims 13 and 19 has been addressed above.
Allowable Subject Matter
Claims 2-8 ,11-12 ,14-18, and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664